ACCEPTED
                                                                                        06-14-00162-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                    1/5/2015 3:20:45 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK

                          CAUSE NO. 06-14-00162-CR

DENETRA HARRIS                           §     IN THE COURT OF     APPEALS
                                                                FILED IN
                                                          6th COURT OF APPEALS
                                         §                  TEXARKANA, TEXAS
VS.                                      §IN AND FOR THE 1/5/2015
                                                          SIXTH3:20:45
                                                                   DISTRICT
                                                                         PM
                                         §                    DEBBIE AUTREY
THE STATE OF TEXAS                       §        OF THE STATEClerk
                                                                  OF TEXAS

                 STATE'S FIRST MOTION TO EXTEND TIME
                       FOR FILING STATE’S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due today, January 5, 2015, and I have only just begun
   to work on it due to other matters with more pressing deadlines.

2. The State seeks an additional thirty days, until Wednesday, February 4, 2015.
   The undersigned will, nonetheless, attempt to complete and file the State’s brief
   prior to the extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus.

      In the past 30 days the undersigned attorney has worked on the following:

            A.     Appellate Briefs: Appellate Briefs:

                   December 10, 2014, Resendiz v. State, 06-14- 00170-CR
                   December 12, 2014, Priego v. State, 06-14-00008-CR
                   December 19, 2014. Lawson v. State, 06-14-00022-CR
            B.     Responses to writ applications:

                         January 2, 2015, Ex Parte Dennis Freeman 42,132,B-H-1
                         January 5, 2015, Ex parte Robert Wyatt 40,788-A-H-1.

            C.     Numerous traffic court appeals and bond forfeiture cases.


4. I took two days for Christmas and one day for New Years. Day..

      In the next 30 days the undersigned attorney must respond to the following
in addition to this brief:

            A.     Appellate Briefs due after one extension:

                        1. Ray v. State, 06-14-00106-CR January 12, 2015
                        2, Duckett v. State, 06-14-00060-CR January 14, 2015
                        3. Lewis v. State, 06-14-00111-CR, January 21, 2015.

            B.     Appellate Briefs due without extensions:

                         1. Ross v. State, 06-13-00206-CR, January 19, 2015
                         2. Hammack v. State, 06-14-00175-CR,January 20, 2015.
                         3. Schelling v. State, 06-14-00175-CR, January 21, 2015.
                         4. Kelly v. State, 06-12-00141-CR, February 2, 2015

            B.     Response to Writ Applications:

                        1. Ex parte Christopher Howard January 14, 2015.

5. Appellant relies on the following facts as good cause for the requested
   extension:

   a. During the past 30 days, the undersigned has submitted three appellate
      briefs, and two habeas responses, as shown above. In addition, I have
      processed numerous traffic court appeals and bond forfeiture cases.
   b. No previous extensions have been requested by the State in this case.
   c. This extension is not requested for purposes of delay, but so that justice may
      be done.
   d. I still have not cleared the backlog, and it continues to build as new
      appellants are filing briefs.

                                    Respectfully submitted,
                                    /s/Zan Colson Brown
                                     Zan Colson Brown
                                    Texas Bar No. 03205900
                                    Assistant District Attorney
                                    101 East Methvin St., Suite 333
                                    Longview, TX 75601
                                    Telephone: (903) 236–8440
                                    Facsimile: (903) 236–3701
                                    E-mail: zan.brown@co.gregg.tx.us



                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Jonathan Wharton
      420 North Center Street
      Longview, Texas 75601
      Fax at 903-753-7276
      Email: jonathonwharton@sbcglobal.net


This 2nd day of January, 2015.


                                          /s/ ZanColsonBrown
                                          Zan Colson Brown
                                         Assistant District Attorney